 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          Case No.: 15cr2822-CAB
12                                     Plaintiff,
                                                        ORDER REQUESTING
13   v.                                                 APPOINTMENT OF PRO BONO
                                                        COUNSEL FOR DEFENDANT
14   FOREMOST SHOCKWAVE
                                                        FOREMOST SHOCKWAVE
     SOLUTIONS; LEE MATHIS,
15                                                      SOLUTIONS
                                    Defendants.
16
17
           The Court finds it necessary at this time to request appointment of counsel for
18
     defendant Foremost Shockware Solutions (“Foremost”), and due to this corporate
19
     defendant’s financial inability to compensate counsel, the request will be for appointment
20
     of pro bono representation.
21
           On November 6, 2015, a federal grand jury returned an indictment that alleges
22
     defendant Foremost and others engaged in a $22 million kickback and bribery scheme
23
     through which co-conspirators paid bribes and kickbacks to physicians to refer California
24
     Workers’ Compensation patients to Foremost. [Doc No. 1.] The 9-count indictment
25
     charges Foremost and others with conspiracy in violation of 18 U.S.C. § 371, honest
26
     services mail fraud in violation of 18 U.S.C. §§ 1341 and 1346, violation of the Travel
27
     Act (18 U.S.C. § 1952), aiding and abetting and criminal forfeiture.
28

                                                    1
                                                                                    15cr2822-CAB
 1         Foremost was arraigned on November 12, 2015, and attorney Diane Bass appeared
 2   on the corporation’s behalf as retained counsel. [Doc. No. 16.] Ms. Bass was also
 3   retained to represent co-defendant Lee Mathis, the only other remaining defendant in this
 4   matter.
 5         Ms. Bass represented Foremost until August 3, 2017, when due to concerns of a
 6   conflict of interest with her ongoing representation of Mr. Mathis, she moved to
 7   withdraw from the corporation’s representation. The magistrate judge appointed CJA
 8   attorney Martha Hall to represent the corporation. It was expected that the defense fees
 9   and costs incurred by Ms. Hall in the representation of the corporation would ultimately
10   be recoverable from the assets and properties of the corporation. [Doc. No. 148.]
11         On September 28, 2018, Ms. Hall moved to withdraw from further representation
12   of Foremost. [Doc. No. 224.] The assets of the corporation have been seized by the
13   Government pending the resolution of this case, and Ms. Hall was informed that there
14   were no funds available to compensate her. A financial affidavit filed by Foremost
15   reflects this. [Doc. No. 149.] The Government has not contested Foremost’s
16   representation it is without assets. It was not contemplated by the magistrate judge’s
17   order appointing Ms. Hall, that she would be working in a pro bono capacity for this
18   corporate defendant. This Court relieved Ms. Hall from further representation and
19   ordered she be compensated for the work she had provided out of the assets held by the
20   Government. [Doc. No. 229, 240.]
21         At this time, Foremost is without representation. No appearance has been entered
22   on behalf of the corporation since Ms. Hall was relieved.
23         Federal Rule of Criminal Procedure 43 provides that a criminal defendant must be
24   present at every stage of trial. Fed. R. Crim. P. 43(a). A corporate defendant may only
25   appear in federal courts through licensed counsel. See Rowland v. California Men’s
26   Colony, 506 U.S. 194, 201-02 (1983); Fed. R. Crim P. 43(b)(1).
27         While a corporation, like any other defendant, possesses a Sixth Amendment right
28   to counsel, neither the Sixth Amendment nor the Criminal Justice Act provides that

                                                  2
                                                                                     15cr2822-CAB
 1   counsel must be appointed, at public expense, to represent a corporation in criminal
 2   proceedings. United States v. Unimex, 991 F.2d 546, 549 (9th Cir. 1993). Thus,
 3   corporations have a right to counsel, but no right to counsel at taxpayers’ expense, even if
 4   they cannot afford to retain their own counsel. Id., at 550. Further in this case, the
 5   Government maintains that Foremost’s remaining assets are subject to forfeiture and
 6   restitution claims and should not be diverted to pay for defendant’s counsel. See Caplin
 7   & Drysdale, Chartered v. United States, 491 U.S. 617, 624-33 (1989) (a criminal
 8   defendant has no constitutional right to use forfeitable property to pay for counsel.)
 9          Due to the unique circumstances presented, the Court finds it is necessary, in the
10   interests of justice, to request appointment of pro bono counsel for Foremost. See United
11   States v. Human Services Assocs., LLC, 216 F. Supp. 3d 841, 850-851 (W.D. Mich. 2016)
12   (analyzing district court's "inherent discretion" to appoint counsel to a corporate
13   defendant charged with conspiracy, theft, and money laundering in criminal
14   proceedings); United States v. JB Tax Prof’l Serv’s Inc., 2013 WL 6004047 at *5 (E.D.
15   La., Nov. 13, 2013) (in the interests of justice, district court ordered appointment of
16   volunteer pro bono counsel to represent corporate entity.)
17          Therefore, the Court in its discretion, pursuant to its inherent authority, refers this
18   case to the District’s Pro Bono Panel to locate volunteer counsel to represent Foremost in
19   this litigation.
20
21   Dated: March 20, 2019
22
23
24
25
26
27
28

                                                    3
                                                                                         15cr2822-CAB
